PER CURIAM.
Plaintiff sues on two contracts for advertising, one for $40 and the other for $12. So far as the $40 contract is concerned, defendant admits that he signed it, but says that it had not been filled out when he signed it, and he signed it in blank, and that plaintiff’s agent assured him it was only a $12 advertisement. Both contracts were partly printed and partly written. On the trial he says it was signed by his brother-in-law without authority, while he was in Europe. The court held the brother-in-law, who was a mere laboring man in defendant’s employ, and not an agent, to be without authority to bind defendant, and excluded the contract. Plaintiff does not appear to have had any good reason for supposing that the brother-in-law had any such authority. It is conceded that defendant has paid on account $6. The justice gave judgment for plaintiff for $6, holding defendant liable on the $40 contract, signed by himself, to the extent only of $12, and allowing the $6 payment on that account, while holding defendant not liable on the $12 contract signed by his brother-in-law. We cannot say that this conclusion is not warranted by the proofs. Judgment affirmed, with costs.